Citation Nr: 0829293	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-37 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a mild visual field 
deficit of the left eye.

4.  What evaluation is warranted for chondromalacia of the 
right knee from April 10, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from December 1979 to April 
1980, July 2000 to February 2001, and from February 2003 to 
April 2004.  

These matters come before the Board of Veterans' Appeals from 
a March 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection for right 
knee chondromalacia, the Board has characterized this issue 
in accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (appeals from original awards are 
not to be construed as claims for increased ratings), which 
requires consideration of the evidence since the effective 
date of the grant of compensation.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  The veteran has a right foot disorder, diagnosed mild 
hallux valgus that is not related to any incident of service.

2.  There is no competent medical evidence of record 
indicating that the appellant currently has a left knee 
disorder.  

3.  There is no competent evidence of record that the 
appellant currently has a left eye visual field defect.  


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  A left knee disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.

3.  Mild visual field defect of the left eye was not incurred 
or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304. 


REASONS AND BASES FOR FINDINGS AND ONCLUSIONS

Preliminary Matters
 
The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2004 and January 2005.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.


Factual Background

Service medical records are silent for complaints of, or 
diagnoses concerning, the veteran's right foot, left knee, or 
left eye visual field deficit-related problems.  

An October 2004 private medical record shows that eye 
examination was normal.

Review of a January 2005 VA orthopedic examination report 
shows that the veteran complained of a bilateral knee 
disorder, with the left knee bothering him more than the 
right knee.  Examination showed pain on testing; otherwise 
essentially normal.  Bilateral knee X-ray examination was 
unremarkable.  A left knee disorder was not diagnosed.  An X-
ray report concerning the veteran's right foot, also dated in 
January 2005, though including what appears to be an 
erroneous mention of the veteran's "left" foot, includes a 
diagnosis of mild hallus valgus deformity.

A VA general medical examination report, also dated in 
January 2005, shows that the veteran complained of the 
spontaneous closing of his left eyelid, but denied vision 
loss.  

The report of a VA feet examination conducted in January 2005 
notes that examination was limited to the veteran's left 
foot.  The Board parenthetically notes that service 
connection is in effect for this foot.  

The veteran was also afforded a VA eye examination in January 
2005.  The veteran complained of trouble opening his left eye 
while on active duty in Iraq.  The supplied diagnoses were 
bilateral refractive error, bilateral mixed astigmatism, and 
presbyopia; and left eye mild visual field defect of unknown 
etiology.

A January 2006 notation by the VA podiatrist who conducted 
the January 2005 VA feet examination shows that he observed 
that he could not infer from the evidence that the veteran 
had a right foot disorder.  He added that the original 
evaluation [January 2005] was for a left foot condition.

A February 2005 private medical record shows that left knee 
examination revealed neither effusion nor laxity.

Another January 2006 notation provided by the VA examiner who 
conducted the January 2005 VA orthopedic examination shows 
that she opined that, upon review of the right foot X-rays 
taken in conjunction with the 2005 examination, no sign of 
fracture or ankle/midfoot degenerative osseous changes was 
observed.  

In February 2006 the report of the above-mentioned January 
2005 VA eye examination was reviewed by the physician who had 
conducted the examination.  The physician noted that he had 
conducted Goldmann visual field testing of the veteran's left 
eye in January 2006; this testing was noted not to show a 
left eye visual defect.  On subsequently afforded baseline 
full field 120 point screening testing accomplished in 
February 2006 a constricted visual field bilaterally was 
observed.  Goldman visual field testing was thereafter again 
performed; this showed a limited 5-degree visual field.  The 
physician noted that comparison of the visual field tests 
conducted in January and February 2006 indicated a functional 
etiology to the previous constricted visual field in the left 
eye.  The physician summarized by stating that the veteran's 
current eye condition was not related to the veteran's in-
service treatment [provided by history from the veteran, 
service medical records review shows no such treatment] and 
is not developmental/constitutional in nature.  

In March 2006 the veteran was again afforded a VA eye 
examination.  Left eye visual acuity testing at distance 
uncorrected was 20/20.  Goldmann visual field testing of the 
left eye was described as being full and undiagnostic.  


Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of a continuity of symptomatology 
after service is required to support a finding of chronicity. 
 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.


Analysis

Right Foot Disorder

While the veteran currently has a right foot disorder, 
diagnosed as mild hallux valgus in January 2005, there is no 
objective medical evidence relating this right foot hallux 
valgus disorder to his active service.  Service medical 
records were silent as to disorders of the feet.  The Board 
also again observes that while the January 2005 VA feet 
examination was limited to examination of the veteran's left 
foot, with the exception of the above-noted diagnosis of 
right foot hallux valgus, the medical record is devoid of any 
diagnosis of a right foot disorder.

As there is no objective medical evidence showing that the 
veteran's right foot hallux valgus is related to any incident 
of service, the Board must find that the claim of service 
connection fails.  


Left Knee Disorder

Following the review of the veteran's claims folder, the 
Board finds that, while acknowledging that on VA orthopedic 
examination left knee pain was elicited on range of motion 
testing, the Board is of the opinion that the preponderance 
of the competent and most probative medical evidence is 
against finding a current diagnosis of a left knee disorder.  
As noted, a left knee disorder was not diagnosed in the 
course of the January 2005 VA orthopedic examination.  A left 
knee VA X-ray report dated in January 2005 showed no evidence 
of fracture, subluxation, or effusion.  The joint 
compartments were also preserved.  

The appellant's claim of entitlement to service connection 
for a left knee disorder fails on the basis that the 
preponderance of the competent medical evidence is against 
finding that the appellant currently suffers from such a 
disorder.  A valid claim requires proof of a present 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As noted, although left knee pain was found to exist on 
January 2005 VA testing, pain alone is not a disease or 
injury, and it is not a disability for purposes of VA 
compensation.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).



Mild Visual Field Defect of the Left Eye

While the medical record on file demonstrates somewhat 
conflicted findings and opinions as to whether or not the 
veteran in fact currently has a left eye disorder, manifested 
by a visual field defect, as noted as part of a VA eye 
examination report dated in March 2006 the examiner commented 
that the veteran, in essence, did not have a left eye visual 
defect.  In pertinent part, he noted that left eye visual 
field testing accomplished at that time was "full and 
undiagnostic."  

The appellant's claim of entitlement to service connection 
for a mild visual left eye defect fails on the basis that the 
preponderance of the competent medical evidence is against 
finding that the appellant currently suffers from such a 
disorder.  A valid claim requires proof of a present 
disability.  Gilpin, Brammer, supra.

Further, even assuming arguendo that the veteran in fact had 
a left eye visual defect, the record is clearly devoid of any 
opinion which goes to link it to his active military 
service.  As such, the Board must find that the claim of 
service connection fails.  

In reaching the above conclusions, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, since the preponderance of the evidence is against 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

ORDER

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied. 

Entitlement to service connection for mild visual field 
deficit of the left eye is denied.  


REMAND

As part of correspondence supplied VA from the veteran's 
representative in January 2006, shown to be in lieu of a VA 
Form 646, it was essentially argued that the veteran's 
service-connected right knee disorder had worsened. 
 Similarly, the veteran, as part of a letter to VA dated in 
April 2006, asserted that the symptoms associated with his 
right knee disorder had worsened.  When a veteran alleges 
that his service-connected disability has worsened since the 
last examination, a new examination may be required to 
evaluate the current degree of impairment, particularly if 
there is no additional medical evidence which addresses the 
level of impairment of the disability since the previous 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that the veteran was entitled to a new examination 
after a two year period between the last VA examination and 
the veteran's contention that the pertinent disability had 
increased in severity).

The veteran was last afforded a VA orthopedic examination in 
January 2005.  Hence, the veteran should be scheduled for a 
new examination.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his right knee 
disorder, in accordance with the latest 
pertinent AMIE work sheet.  The claims 
folders with a copy of this remand are to 
be made available to the examiner prior 
to the examination.  All indicated tests 
and studies must be accomplished.

The report must address the range of 
right knee motion with notations as to 
the point in any arc of motion at which 
the veteran experiences pain.  The 
physician must identify and completely 
describe any other current 
symptomatology, including any functional 
loss due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The physician should 
inquire as to whether the veteran 
experiences flare-ups.  If so, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups should be 
described.  The physician must describe 
the nature and extent of any right knee 
instability.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
must be taken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2007).

5.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is to make 
its determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
veteran and any other applicable legal 
precedent.  The RO must consider whether 
"staged" ratings are appropriate in 
light of Fenderson, supra.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


